Case 2:18-cv-14371-RLR Document 9 Entered on FLSD Docket 10/10/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:18-CV-14371-ROSENBERG/MAYNARD

 ELLEN BERMAN, et al.


      Plaintiffs,

 v.

 GENERAL MOTORS LLC,

    Defendant.
  _________________________________/

                        ORDER GRANTING IN PART AND DENYING IN
                    PARTPARTIES’ JOINT MOTION TO STAY PROCEEDINGS

          THIS CAUSE is before the Court on the parties’ Joint Motion to Stay Proceedings, DE 8.

 Upon review, the Court is persuaded that a stay pending the parties’ scheduled mediation is

 appropriate, given that there is a date-specific mediation scheduled, strong evidence of efforts by the

 parties to resolve the dispute, and similar cases pending in other district courts. However, the Court

 finds that a sixty day, rather than ninety day, stay is appropriate. Furthermore, the parties shall file a

 notice with the Court on the outcome of mediation on December 5, 2018. If necessary, the parties

 shall move to reopen the case and lift the stay at that time. Furthermore, the Defendant’s responsive

 pleading will be due December 15, 2018, ten days after the parties file their notice with the Court. 1

          Accordingly, it is hereby ORDERED AND ADJUDGED

               1. The Joint Motion to Stay [DE 8] is GRANTED IN PART AND DENIED IN

                    PART.


 1
   The Court notes that the Motion to Stay [DE 8] was filed on October 2, only one day prior
 Defendant’s deadline for responding to the Complaint (October 3), and no responsive pleading was
 ultimately filed by Defendant. The parties are reminded that a pending motion before the Court does
 not relieve them of their obligations to meet deadlines set by the Federal Rules and this Court.
Case 2:18-cv-14371-RLR Document 9 Entered on FLSD Docket 10/10/2018 Page 2 of 2



            2. This case is STAYED.

            3. The Clerk of the Court is ordered to CLOSE THIS CASE FOR STATISTICAL

               PURPOSES.

            4. The parties are ordered to file a joint notice no later than December 5, 2018

               informing the Court of the outcome of mediation. In the event that the parties

               have not resolved their dispute, they shall move the Court to reopen the case.

            5. In the event that the parties have not resolved their dispute, Defendant’s

               responsive pleading is due no later than December 15, 2018.

         DONE and ORDERED in Chambers at West Palm Beach, Florida, this 5th day of October,

 2018.



                                                     _______________________________
 Copies furnished to Counsel of Record               ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
